Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                               CASE NO:
  ARLYNE MONYEK,

         Plaintiff,

         v.

  MORTON’S OF CHICAGO/FORT LAUDERDALE LLC,
  a Foreign limited liability company, and
  FTL 500 CORP., a Florida Profit Corporation

         Defendants.
                                         /

                           COMPLAINT FOR INJUNCTIVE RELIEF

         Plaintiff, ARLYNE MONYEK (“Plaintiff”), by and through undersigned counsel, hereby

  files this Complaint against MORTON’S OF CHICAGO/FORT LAUDERDALE LLC, (referred

  to hereinafter as “MORTON’S” or “MORTON’S STEAK HOUSE), and FTL 500 CORP.

  (hereinafter “FTL 500”) (collectively referred to hereinafter as “Defendants”), for injunctive relief

  pursuant to the Americans with Disabilities Act, 42 U.SC. §12181, et seq. (“ADA”) and the ADA’s

  Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”), and alleges as follows:

                                             INTRODUCTION

     1. On July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

         §12101, et seq.

     2. Congress found, among other things, the following:

         i. Historically, society has tended to isolate and segregate individuals with
            disabilities, and, despite some improvements, such forms of discrimination
            against individuals with disabilities continue to be a serious and pervasive social
            problem;

         ii. Discrimination against individuals with disabilities persists . . .
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 2 of 10




         iii. Individuals with disabilities continually encounter various forms of
              discrimination, including outright intentional exclusion, the discriminatory
              effects of architectural, transportation, and communication barriers,
              overprotective rules and policies, failure to make modifications to existing
              facilities and practices, exclusionary qualification standards and criteria,
              segregation, and relegation to lesser service, programs, activities, benefits, jobs,
              or other opportunities; and

         iv. The continuing existence of unfair and unnecessary discrimination and
             prejudice denies people with disabilities the opportunity to compete on an equal
             basis and to pursue those opportunities for which our free society is justifiably
             famous, and costs the United States billions of dollars in unnecessary expenses
             resulting from dependency and nonproductivity.

  42 U.S.C §12101 (a)(2), (3), (5) and (8).

  3. Under the ADA, restaurants and bars are places of public accommodations. 42 U.S.C.

     §12181(7)(B).

  4. The subject property located at 500 E. Broward Blvd., Fort Lauderdale, Florida, is a public

     accommodation and service establishment under the ADA because it is a restaurant.

  5. The subject property is required to be in compliance with the ADA and is presently in violation

     of the Act.

  6. The congressional legislation provided places of public accommodation one-and-a-half years

     from the enactment of the ADA to implement its requirements. The effective date of Title III

     of the ADA was January 26, 1992, or January 26, 1993 if defendant has/had ten or fewer

     employees and gross receipts of $500,000 or less. 28 C.F.R. §36.508.

  7. Plaintiff has attempted to and has, to the extent possible, accessed the subject property in her

     capacity as a customer of the subject property, but could not fully do so because of her

     disabilities and the physical barriers to access, dangerous conditions and ADA violations that

     exist at the subject property that preclude and/or limit her access to the subject property and



                                                    2
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 3 of 10



     the goods, services, facilities, privileges, advantages and/or accommodations offered therein,

     including the lack of an appropriate ramp for disabled patrons.

  8. Plaintiff greatly enjoys the food prepared and served by Morton’s Steakhouse at the subject

     property, and intends to return to the property in less than six (6) months or sooner, as long as

     the property is in compliance with the ADA and is accessible to her.

  9. Defendants have discriminated against Plaintiff and others with disabilities by denying access

     to, and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

     accommodations of the subject property by failing to remove architectural barriers as required

     by 42 U.S.C. §12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff and other

     with disabilities unless and until Defendants are compelled to remove all physical barriers that

     exist at the subject property, including those specifically set forth herein, and make the subject

     property accessible to, and usable by persons with disabilities, including Plaintiff.

  10. Defendants have discriminated against Plaintiff and others with disabilities, by failing to take

     steps that are necessary to ensure that no individual with a disability is excluded, denied

     services, segregated or otherwise treated differently than other individuals because of auxiliary

     aids and services, in accordance with 42 U.S.C. §12182(b)(2)(A)(iii), when doing do would

     not result in an undue burden on Defendants.

                                            JURISDICTION

     11. This is an action for declaratory relief and injunctive relief pursuant to Title III of the

         Americans with Disabilities Act, 42 U.S.C §12181, et seq. This Court has original

         jurisdiction over the action pursuant to 28 U.S.C. §§1331 and 1343.




                                                   3
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 4 of 10



     12. Venue is proper pursuant to 28 U.S.C. §1391 and Rule 3.1 of the Local Rules of the United

        States District Court for the Southern District of Florida, in that the existing barriers and

        subject property are located in Broward County, Florida.

                                             PARTIES

     13. At all times material hereto, Plaintiff, ARYLENE MONYEK, has been a resident of the

        Southern District of Florida, is sui juris, suffering from a bona fide disability as defined by

        the ADA. More specifically, Plaintiff is unable to walk without the assistance of a walker

        and suffers from significant limitations to her ability to walk.

     14. More specifically, Plaintiff has been diagnosed with osteoarthritis in her hands, right knee

        and left shoulder.

     15. In addition, Plaintiff has had two (2) full hip replacements and one (1) full knee

        replacement. Plaintiff is unable to take regular strides and is rendered completely immobile

        without her walker; at times, Plaintiff is confined by a wheelchair. Plaintiff’s disability

        substantially limits her in performing one or more major life activities, including but not

        limited to walking, standing, sitting, stepping, traversing stairs, ambulating, bathing,

        cleaning, cooking, dressing, driving, grasping and/or pinching, and the vast majority of

        daily life functions. Indeed, because of Plaintiff’s disabilities, she has two (2) full-time

        aids that help her to perform the daily life functions that she is incapable of performing

        alone.

     16. Plaintiff’s doctors consider her disabled, and issued her a handicap parking sticker about

        three (3) years ago.

     17. Plaintiff takes medicine to help reduce the limitations imposed by her osteoarthritis.




                                                  4
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 5 of 10



     18. Plaintiff uses a walker that doubles as a wheelchair; when she cannot walk, her aid pushes

        her in the walker/wheelchair.

     19. Plaintiff’s access to the business located at 500 E. Broward Boulevard, Fort Lauderdale,

        Florida, 33301, and/or full and equal enjoyment of the goods, services, foods, drinks,

        facilities, privileges, advantages and/or accommodations offered therein were denied

        and/or limited due to these permanent disabilities, and will be denied and/or limited in the

        future unless and until Defendants are compelled to remove the physical barriers to access

        and correct the ADA violations which exist at the property, including those set forth in this

        Complaint.

     20. At all times material hereto, Defendant, MORTON’S OF CHICAGO/FORT

        LAUDERDALE LLC (“Morton’s”), was a foreign limited liability company authorized to

        do business in the Broward County, Florida. More specifically, Morton’s engaged in the

        business of operating a restaurant called Morton’s Steak House, located at 500 E. Broward

        Boulevard, Fort Lauderdale, Florida, 33301.

     21. At all times material hereto, Morton’s was and is a place of public accommodation as

        defined by the ADA.

     22. At all times material hereto, upon information and belief, Defendant, FTL 500 CORP.

        (“FTL 500”) was a Florida for profit corporation and was the owner and operator of the

        Broward Financial Center, located at 500 E. Broward Boulevard, Fort Lauderdale, Florida,

        33301. Upon information and belief, CGS owns, leases, or leases to the subject property

        to Morton’s Steak house located at 500 E. Broward Boulevard, Fort Lauderdale, Florida,

        33301, which is owned and operated by Morton’s.




                                                  5
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 6 of 10



                                   GENERAL ALLEGATIONS

     23. In September 2019, Plaintiff visited Morton’s Steak House located at 500 E. Broward

        Boulevard, Fort Lauderdale, Florida, 33301, (the “subject property” or “Property”).

        Morton’s is located and operated on property that is leased to it by FTL 500.

     24. Plaintiff intends to return to the subject property for dinner, if the subject property becomes

        accessible to her.

     25. When Plaintiff traveled to the subject property as a customer of Morton’s Steak House in

        September 2019, she encountered barriers to access at the subject property that are detailed

        in this Complaint. As a result of Plaintiff’s encounter with the subject property’s barriers,

        she suffered harm and injury, and will continue to suffer such harm and injury from the

        illegal barriers and ADA violations discussed herein.

     26. More specifically, when Plaintiff arrived at the valet of the subject property, she exited the

        front passenger seat of a vehicle.       Plaintiff then became aware that no wheelchair-

        accessible or walker-accessible ramp existed in sight. Because she was told that the nearest

        accessible ramp was very far from the front door of the restaurant, Plaintiff was forced to

        engage dangerous physical barriers in her ingress and egress of the subject property.

     27. The subject property poses significant safety issues to Plaintiff because of its failure to

        provide patrons with an accessible entry point from the valet.

     28. The subject property deprived Plaintiff of the full and equal enjoyment of its services,

        facilities, privileges, advantages, and/or accommodations by failing to make its valet and

        entrance handicap accessible.




                                                   6
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 7 of 10



     29. Defendants’ failure to include a ramp at the subject property’s valet can be rectified without

         causing an undue hardship on Defendants and would make the subject property accessible

         to individuals with disabilities, such as Plaintiff.

     30. Defendants’ valet failed to provide an accessible route and/or curb ramp whereby Plaintiff

         could safely and reasonably access the subject property from the valet, in violation of the

         ADAAG § 4.6.6.

                               COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

  31. Plaintiff re-avers and re-alleges the allegations set forth in Paragraphs 1 through 30 above as

     though set for fully herein.

  32. The ADA defines illegal discrimination as including the following:

         A failure to take steps as may be necessary to ensure that no individual with a
         disability is excluded, denied services, segregated or otherwise treated differently
         than other individuals because of the absence of auxiliary aids and services, unless
         the entity can demonstrate that taking such steps would fundamentally alter the
         nature of the good, service, facility, privilege, advantage, or accommodation being
         offered or would result in an undue burden.

  42 U.S.C §12182(b)(2)(A)(iii)

  33. The ADAAG § 4.1.2(e) specifically provides the following: “Valet parking: Valet parking

     facilities shall provide a passenger loading zone complying with 4.6.6 located on an accessible

     route to the entrance of the facility.” ADAAG § 4.6.6 specifically provides the following:

         Passenger loading zones shall provide an access aisle at least 60 in (1.525 mm)
         wide and 20ft (240 in)(6199 mm) long adjacent and parallel to the vehicle pull-up
         space. If there are curbs between the access aisle and the vehicle pull up space,
         then a curb ramp complying with 4.7 shall be provided. Vehicle standing spaces
         and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
         directions.




                                                    7
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 8 of 10



  34. Defendants are in violation of the ADA, ADAAG §§ 4.1.2(e), 4.6.6, and 4.7 because there is

     a curb between the access aisle and the vehicle pull up space at the subject property’s valet

     without any curb ramp whatsoever.

  35. The subject property, and route from the valet to the Morton’s Steakhouse, is legally required

     to be, but is not, in compliance with the ADA.

  36. The route from the valet to the subject property fails to provide a safe, appropriate, or lawful

     means of entry onto the subject property.

  37. Compliance with the ADA and ADAAG is readily achievable, and would not constitute an

     undue burden on Defendants, and would in no manner (and certainly not in a fundamental

     manner) alter the nature of the goods, services, facilities, privileges, advantages

     accommodations being offered at the subject property’s businesses, because other areas of the

     building contain the accessible curb ramps, and the subject property could easily place a curb

     ramps at its valet entrance.

  38. Defendants have nevertheless failed to implement a compliant route from point of public entry

     through the valet to the subject property, or to implement any compliant or appropriate manner

     by which individuals with walking aids and/or wheelchairs may access the subject property at

     issue.

  39. Plaintiff will return to subject property immediately after the installation and implementation

     of ADA compliant means by which individuals with severe walking impairments safely enter

     the subject property from the valet without risking bodily injury or other property damage, in

     order to utilize the goods, services, facilities, privileges, advantages and/or accommodations

     offered therein; however, in light of Plaintiff’s disability, unless and until Defendants are

     brought into compliance with ADA and ADAAG, Plaintiff will remain unable to fully,


                                                   8
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 9 of 10



     property and safely access the subject property’s Morton’s Steakhouse and/or the goods,

     services, facilities, privileges, advantages and/or accommodations at issue.

  40. As a result of the foregoing, Defendants have discriminated against Plaintiff and others with

     disabilities, by denying access to, and full and equal enjoyment of the goods, services,

     facilities, privileges, advantages and/or accommodations of the subject property. Defendants’

     discrimination is specifically prohibited by 42 U.S.C §12182, et seq.

  41. Moreover, Defendants will continue to discriminate against Plaintiff and other with disabilities

     unless and until it is compelled by this Court to remove all physical barriers at issue and to

     make the subject property fully accessible to and usable by persons with disabilities, including

     Plaintiff.

  42. Plaintiff is without an adequate remedy at law, and is suffering irreparable harm, and

     reasonably anticipates that she will continue to suffer irreparable harm unless and until

     Defendants are required to remove the physical barriers, dangerous conditions, and ADA and

     ADAAG violations that exist upon the subject property, including those set forth herein.

  43. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

     including entry of an order requiring alterations and modifications so as to make the subject

     facility readily accessible to, and useable by, individuals with disabilities to the extent required

     by the ADA and ADAAG.

     WHEREFORE, for the foregoing reasons, Plaintiff, ARLYNE MONYEK, respectfully

  requests that this Honorable Court enter judgment in her favor and issue injunctive relief against

  Defendants, MORTON’S OF CHICAGO/FORT LAUDERDALE LLC, and FTL 500 CORP. to

  become fully compliant with Title III of the ADA, and award Plaintiff recovery of attorney’s fees




                                                    9
Case 0:19-cv-62956-XXXX Document 1 Entered on FLSD Docket 12/02/2019 Page 10 of 10



   and costs, and all such other relief as is deemed just and equitable under the circumstances of this

   case.

      Dated this 2nd day of December 2019.

                                                        Respectfully Submitted,

                                                        USA EMPLOYMENT LAWYERS-
                                                        JORDAN RICHARDS, PLLC
                                                        805 E. Broward Blvd. Suite 301
                                                        Fort Lauderdale, Florida 33301
                                                        Ph: (954) 871-0050
                                                        Counsel for Plaintiff, Arlyne Monyek

                                                        By: /s/ Jordan Richards
                                                        JORDAN RICHARDS, ESQUIRE
                                                        Florida Bar No. 108372
                                                        MELISSA SCOTT, ESQUIRE
                                                        Florida Bar No. 1010123
                                                        JAKE BLUMSTEIN, ESQUIRE
                                                        Florida Bar No. 1017746
                                                        Jordan@jordanrichardspllc.com
                                                        Melissa@jordanrichardspllc.com
                                                        Jake@jordanrichardspllc.com
                                                        Stephanie@jordanrichardspllc.com
                                                        Mike@usaemploymentlawyers.com


                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on December

   2, 2019.

                                                        By: /s/ Jordan Richards
                                                        JORDAN RICHARDS, ESQUIRE
                                                        Florida Bar No. 108372

                                           SERVICE LIST:




                                                   10
